Citation Nr: 1019789	
Decision Date: 05/28/10    Archive Date: 06/09/10

DOCKET NO.  06-10 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a higher level of special monthly 
compensation (SMC) based on the need for the aid and 
attendance of another person.

2.  Entitlement to higher level of SMC based on loss of use 
of both lower extremities prior to September 8, 2003, and to 
a higher level of SMC based on loss of use of the left lower 
extremity from September 8, 2003.

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
a cerebral infarction, claimed as a residual of VA 
hospitalization during December 1991.




REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and Veteran


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active service from October 1966 to October 
1968.  The Veteran's awards and decorations included a Purple 
Heart and a Combat Infantryman Badge.  The appellant is the 
Veteran's spouse and payee, as the Veteran has been 
considered incompetent for VA purposes for more than 20 
years.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the St. Petersburg, Florida Regional Office (RO) of the 
Department of Veterans Affairs (VA).

During the pendency of this appeal, the Veteran's claims for 
eligibility for specially adapted housing and for an 
automobile or other conveyance were granted, and no issue 
regarding either of those claims is before the Board for 
appellate review.  
 
The claim for compensation under 38 U.S.C.A. § 1151 for a 
cerebral infarction, claimed as a residual of head trauma, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The Veteran, who was adjudicated incompetent for VA 
purposes in 1986, cannot be left unattended as a result of 
his service-connected psychiatric disability and because he 
has service-connected bowel and bladder impairment, including 
continuous urine leakage and urinary stricture requiring 
intermittent catherization.  

2.  The Veteran retains the ability to move the left leg 
voluntarily, is able to use his left leg, such when 
transferring from the wheelchair to the bed, and there is no 
diagnosed disorder of the left leg which results in 
functional loss due to pain.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of higher level of 
special monthly compensation based on an additional allowance 
of the need for regular aid and attendance, for service-
connected disabilities other than loss of use of the right 
upper and right lower extremities, are met.  38 U.S.C.A. § 
1114(k)-(s) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.350, 
3.352 (2009).

2.  The criteria for loss of use of both lower extremities 
prior to September 8, 2003, are not met, nor are the criteria 
met for a higher level of special monthly compensation based 
on loss of use of the left lower extremity from September 8, 
2003.  38 U.S.C.A. § 1114(k)-(s) (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.350, 3.352, 4.63 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he is entitled to a higher rate of 
SMC, including on the basis that he requires aid and 
attendance or because of loss of use of the lower 
extremities.  Before assessing the merits of the appeal, VA's 
duties to the claimant must be examined.  

VA's duties to the claimant

The Veterans Claims Assistance Act of 2000 (VCAA) specifies 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  Further, this notice must include 
information that a downstream disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 486 (2006), aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (2007).

A claim for a higher level of SMC, like a claim for 
increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability.  VA is not required 
to advise the Veteran to submit evidence of the effect that 
such worsening or increase had on the claimant's employment 
and daily life, or to provide claimant-tailored notice of any 
applicable criteria for entitlement to a higher disability 
rating that would not be satisfied by demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on employment 
and daily life (such as a specific measurement or test 
result).  Vazquez-Flores v. Shinseki, 580 F. 3d 1270 (Fed. 
Cir. 2009) (overruling Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).  If VA does not provide pre-adjudicative notice of 
any of the elements necessary to substantiate the claim, that 
the burden is on the claimant to show that prejudice resulted 
from a notice error, rather than on VA to rebut presumed 
prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696, 1706 (2009).

In this case, the RO issued an April 2006 letter which 
advised the appellant and the Veteran of the criteria 
governing determination of loss of use of any extremity.  
Later in that same month, in April 2006, the RO issued a 
letter in compliance with Dingess which notified the Veteran 
of the criteria governing assignment of a disability rating 
and an effective date for the award of benefits, if benefits 
were granted.  

Although the April 2006 letters were not issued prior to the 
initial unfavorable rating decision, the letters were issued 
it was issued prior to February 2009 and June 2009 
readjudications of the claim.  The fact that the claim was 
readjudicated after notice letters complying with all VCAA 
notice requirements were issued cures the lack of earlier 
compliant notice.

In addition, the appellant and the Veteran testified before 
the Board in December 2009.  The appellant and the Veteran 
have been afforded a full and fair opportunity to present 
evidence.  

To the extent that there was any defect in the content of any 
notice to the Veteran, the Veteran has not raised any claim 
that he was prejudiced by any such defect.  There is no 
presumption that any timing or content notice resulted in 
prejudice to the Veteran.  See Shinseki v. Sanders, 129 S.Ct. 
1696, 1706 (2009).  The record establishes that the Veteran 
has had a full and fair opportunity to participate in the 
adjudication of the claims addressed in this decision.  The 
appeal may be adjudicated without further notification.  

Duty to assist

Next, VA has a duty to assist the claimant in the development 
of the claim.  This duty includes assisting in the 
procurement of service treatment records, other official 
service department records as necessary, pertinent treatment 
records, and providing an examination, when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The claim denied in 
this case includes information about several service-
connected disabilities, some for which service connection was 
granted many years ago.  Service treatment records were 
obtained and associated with the claims file many years ago.  

During the pendency of this claim, the Veteran was been 
afforded several relevant VA examinations, most recently in 
April 2009.  Lengthy VA clinical records have been obtained.  
The Veteran does not contend that any other information is 
available which would assist him to substantiate his claims.  
Hence, no further notice or assistance to the claimant is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Appellate review may proceed.  

Claim for higher level of SMC 

The Veteran has been granted service connection for 11 
disabilities, including a 100 percent (total) schedular 
evaluation for schizophrenia.  That evaluation has been in 
effect since 1980, and cannot be reduced.  From September 8, 
2003, the Veteran has been awarded a total schedular (100 
percent) evaluation for radiculopathy, right lower extremity 
and dislocation, right shoulder, with nondisplaced fracture, 
resulting in loss of use of one hand and one foot.  In 
addition to his two total schedular rating, evaluations 
assigned for urethral stricture, herniated nucleus pulpous, 
L5-S1, residuals of shell fragment wound, left thigh, shell 
fragment wound, right thigh, among other service-connected 
disabilities, result in another 90 percent evaluation, when 
combination of those disability evaluations is computed under 
38 C.F.R. § 4.25.  In addition, the Veteran has been granted 
special monthly compensation (SMC) for loss of use of a 
creative organ.  The SMC allowance for loss of use of a 
creative organ, which is slightly in excess of $95 per month, 
is authorized under 38 U.S.C.A. § 1114(k).  

Based on the loss of use of one hand and one foot, granted as 
of September 8, 2003, the Veteran has been awarded SMC under 
38 U.S.C.A. § 1114(m) for loss of use of the right arm and 
leg.  Awards under subsection (m) are slightly in excess of 
$3,600 per month.  38 U.S.C.A. § 1114(m).  However, the 
appellant contends that the Veteran is entitled to SMC at a 
higher level than authorized under 38 U.S.C.A. § 1114(m).  
The Veteran would be entitled to an award of SMC in excess of 
the rate under 38 U.S.C.A. § 1114(m) if the evidence 
establishes that the Veteran meets the criteria in 
38 U.S.C.A. § 1114(n), 38 U.S.C.A. § 1114(o), or 38 U.S.C.A. 
§ 1114(p), which would establish eligibility for SMC up to 
the maximum rate specified, as noted in 38 U.S.C.A. 
§ 1114(k), that is, a rate slightly in excess of $4,660 per 
month, as authorized for 2009.  Such increased SMC requires 
that the Veteran establish that he has, for example, lost use 
of the left leg or left arm, in addition to the loss of use 
of the right arm and right leg for which benefits are already 
in effect.  

Awards in excess of the rate for SMC under 38 U.S.C.A. 
§ 1114(m) are available under 38 U.S.C.A. § 1114(n) through 
§ 1114(s).  To qualify for the maximum SMC under 38 U.S.C.A. 
§ 1114(k), the combinations of conditions giving rise to 
entitlement to special monthly compensation at a rate in 
excess of that specified in 38 U.S.C.A. § 1114(m) must be 
based on separate and distinct disabilities from disabilities 
which qualify the Veteran for an award of SMC under 
38 U.S.C.A. § 1114(m).  38 C.F.R. § 3.350(e)(4).  

For example, in a case such as this, where a Veteran who has 
suffered the loss or loss of use of two extremities is being 
considered for the maximum rate on account of helplessness 
requiring regular aid and attendance, the latter must be 
based on need resulting from pathology other than that of the 
loss of use of the extremities.  Id.  If the loss or loss of 
use of two extremities or being permanently bedridden leaves 
the person helpless, increase is not in order on account of 
this helplessness.  Id.  The fact, however, that two separate 
and distinct entitling disabilities, such as anatomical loss, 
or loss of use of both hands and both feet, result from a 
common etiological agent, for example, one injury or 
rheumatoid arthritis, will not preclude maximum entitlement.  

1.  Claim for higher SMC based on additional eligibility for 
aid and attendance

The record establishes that the Veteran has been adjudicated 
incompetent for VA purposes since 1986.  The report of the 
November 2007 VA examination demonstrates that the Veteran 
did not know the amount of his benefit payment, did not 
handle money or pay bills, and was not considered capable of 
managing personal financial affairs.  The Veteran has been 
granted service connection for schizophrenia.  Examinations 
during the pendency of this claim reflect currently diagnoses 
of depression and memory loss, although VA psychiatric 
evaluation conducted in February 2006 disclosed that the 
Veteran was oriented, able to participate in logical 
discussion, and his thought processes were normal.  The 
Veteran also sustained head trauma in service, and has been 
granted service connection for neurologic residuals of a 
seizure due to that head trauma, including headaches, changes 
in behavior, confusion, and difficulty speaking.

The clinical evidence, including the report of VA aid and 
attendance examination conducted in April 2009, reflects that 
the Veteran has a neurogenic bladder as a result shrapnel 
fragment wounds and surgical treatment of those wounds.  He 
is incontinent of urine, and uses depends pads which must be 
changed several times daily.  In addition, the Veteran has 
urinary stricture which prevents his bladder from emptying 
completely, despite continuous urinary leakage or 
incontinence.  In order to prevent recurrent urinary tract 
infections, the Veteran requires intermittent daily 
catheterization to prevent large residual volumes of urine 
from building up.  

The appellant testified, at the December 2009 hearing before 
the Board, that the Veteran cannot be left alone as a result 
of his psychiatric disorders, memory loss, occasional 
confusion, and sometimes unpredictable behaviors.  This 
testimony is entirely credible.  

Given the Veteran's service-connected disabilities other than 
loss of use of the right lower extremity and right upper 
extremity, the evidence establishes that the Veteran would 
not be able to protect himself from the hazards of his 
environment or keep himself ordinarily clean even if he were 
able to use the right arm and right leg.  The Veteran 
requires aid and attendance for reasons unrelated to loss of 
use of the right hand and foot.  Thus, the Veteran is 
entitled to a higher level of SMC than the current award of 
SMC at the rate under 38 U.S.C.A. § 1114(m).  

2.  Claim for loss of use of lower extremities 

(a)	prior to September 8, 2003

Prior to September 8, 2003, the Veteran was in receipt of SMC 
at the level authorized in 38 U.S.C.A. § 1114(s), based on 
the fact that he had a service-connected disability rated as 
total and had additional service-connected disabilities 
independently ratable at 60 percent or more.  This rate of 
SMC entitled him to a little more than $2,990 per month.  He 
would be entitled to SMC at a higher level if the evidence 
established that he manifested loss of use of the right hand 
and right foot prior to that date.  The claim for loss of use 
of the right hand and right foot and the effective date 
assigned for that finding has been adjudicated, and is final.  
The appellant did not appeal the determination that the 
Veteran's loss of use of the right hand and right foot was 
clinically verifiable from September 8, 2003.  The appellant 
did, however, contend that the Veteran also had loss of use 
of the left foot, both prior to and from September 8, 2003.  

Regulations governing determinations of loss of use of an 
extremity

Loss of use of a hand or a foot, for the purpose of special 
monthly compensation, will be held to exist when no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
elbow or knee with use of a suitable prosthetic appliance.  
38 C.F.R. § 4.63.  The determination will be made on the 
basis of the actual remaining function of the hand or foot, 
whether the acts of balance and propulsion, etc., in the case 
of the foot, could be accomplished equally well by an 
amputation stump with prosthesis.  Extremely unfavorable 
complete ankylosis of the knee, or complete ankylosis of two 
major joints of an extremity, or shortening of the lower 
extremity of 3 1/2 inches (8.9 cms.) or more, will be taken 
as loss of use of the hand or foot involved.  Complete 
paralysis of the external popliteal nerve (common peroneal) 
and consequent foot drop, accompanied by characteristic 
organic changes including trophic and circulatory 
disturbances and other concomitants confirmatory of complete 
paralysis of this nerve, will be taken as loss of use of the 
foot.  38 C.F.R. §§ 3.350(a)(2), 4.63.  

a.  Loss of use of right and left foot prior to September 8, 
2003

Prior to September 8, 2003, the Veteran must establish that 
there was loss of use of both the right and left lower 
extremities in order to establish entitlement to SMC at a 
rate in excess of the rate specified in 38 U.S.C.A. 
§ 1114(s)(1).  However, the clinical evidence prior to 
September 8, 2003 is unfavorable to such a finding.  

A July 2002 outpatient treatment note which reflects that the 
Veteran had trouble ambulating, and used Canadian crutches.  
He was complaining of severe back pain radiating down the 
right leg.  He was able to walk 10 feet with use of a 
Canadian crutch on the left forearm.  November 2002 clinical 
evaluation disclosed that the Veteran was still using 
Canadian crutches at home, although he used a wheelchair for 
mobility outside the home.  A September 8, 2003 outpatient 
treatment evaluation discloses that the Veteran was unable to 
ambulate because of pain and radiculopathy affecting the 
right leg.  The provider did not include any indication that 
the Veteran was unable to use the left leg

b. Level of SMC from September 8, 2003 

As the grant of increased SMC to the level specified under 
38 U.S.C.A. § 11114(m) encompasses loss of use of the right 
leg and right arm from September 8, 2003, the Veteran need 
only establish loss of the use of the left leg after that 
date in order to establish loss of use of both lower 
extremities, which would entitle the Veteran to SMC at a rate 
higher than the rate in 38 U.S.C.A. § 1114(m).  

However, the clinical evidence is unfavorable to a finding 
that the Veteran manifested loss of use of the left leg at 
any time during the pendency of this appeal.  In particular, 
the Veteran and his wife testified, at the Veteran's December 
2009 Travel Board hearing, that the Veteran's left leg was 
"okay."  The Veteran's spouse testified that the Veteran 
"sometimes" complained of pain in the left leg, but the 
left leg did not "bother" him.  The hearing testimony was 
consistent with the findings on April 2009 VA aid and 
attendance examination.  The examiner who conducted that 
examination stated that the Veteran was unable to use the 
right leg, but the examiner made no finding of abnormality of 
the left leg.  

The examiner who conducted VA examination in April 2005 
stated that the Veteran was unable to use the left leg and 
kept the left shoulder in a protected position.  This is the 
only examination report during the evaluation period which 
discloses any impairment of the left side.  As this examiner 
stated that the Veteran performed all motions with the right 
arm and leg, the examination report is clearly in error, 
since the evidence as a whole reflects that the Veteran has 
had little use of the right shoulder since an injury in 1991.  

The examiner who conducted VA examinations in August 2006 
noted that the Veteran was able to stand and to walk, but was 
unable to stand for more than a few minutes or walk more than 
a few yards.  This VA examination report nevertheless 
establishes that the Veteran does not have loss of use of the 
left lower extremity.  

The preponderance of the evidence is against a finding that 
the Veteran had loss of use of both lower extremities prior 
to September 8, 2003, or has loss of use of the left lower 
extremity at any time during the pendency of this appeal.  As 
the preponderance of the evidence is against a finding that 
the Veteran has experienced loss of use of the left leg, the 
provisions of 38 U.S.C.A. § 5107 regarding reasonable doubt 
are not applicable.  The claim for an increased rate of SMC 
based on loss of use of the left leg must be denied.  


ORDER

The appeal for a higher level of special monthly compensation 
based on the need for the aid and attendance of another 
person, as an additional allowance other than the need for 
aid and attendance based on loss of use of the right hand and 
right foot, is granted, subject to law and regulations 
governing the effective date of an award of monetary 
compensation; the appeal is granted to this extent only.

The appeal for a higher rate of special monthly compensation 
based on loss of use of both lower extremities prior to 
September 8, 2003, or to a higher level of special monthly 
compensation, based on loss of use of the left lower 
extremity from September 8, 2003 is denied.


REMAND

The appellant contends that the Veteran should receive 
compensation for the residuals of a cerebral infarction 
incurred during VA hospitalization in December 1991.  This 
claim has been adjudicated during the pendency of this appeal 
as a claim for direct service connection.  During the 
December 2009 hearing before the Board, the appellant and the 
Veteran clarified that the intent of the claim was to seek 
compensation under 38 U.S.C.A. § 1151 for the residuals of 
events which occurred during December 1992 VA 
hospitalization.  

The Veteran suffered what was though to be a seizure during a 
December 1992 VA hospitalization.  Later testing revealed 
that the Veteran may have suffered a cerebral infarction 
during that hospitalization.  The appellant testified that 
she has not clearly been told whether the cerebral infarction 
was due to the seizure, or was a result of alterations to the 
Veteran's medications which results in withdrawal side 
effects related to discontinuance of Benzodiazepine 
medication.  In any event, whether the cerebral infarction 
was due to withdrawal, due to a seizure, or due to head 
trauma, the appellant seeks compensation for residuals of the 
cerebral infarction or other disorder of the brain incurred 
during December 1991 hospitalization  under 38 U.S.C.A. 
§ 1151.  

The Board notes that the appellant submitted a claim for 
benefits related to a "CVA" (cerebrovascular accident) in 
about 2000, but this claim was closed because the appellant 
did not submit or identify evidence.  It appears to the Board 
that the claim the appellant is now raising is a separate and 
distinct claim form the claim previously submitted, even 
though both claims involve the same part of the body, the 
brain.  

The claim has been interpreted as a claim for direct service 
connection, but the Veteran and the appellant have testified 
that is not what they intended.  The various statements in 
support of the claim are difficult to interpret and less than 
clear, but it does appear that the claim as submitted may, 
liberally construed, encompass the claim as interpreted by 
the Veteran and the appellant at the Travel Board hearing.  

Under 38 U.S.C.A. § 1151, a Veteran who suffers an injury or 
aggravation of an injury resulting in additional disability 
by reason of VA medical or surgical treatment is entitled to 
compensation as if such disability were service connected.  
For claims filed after October 1, 1997, the disability must 
be caused by hospital care, medical or surgical treatment, or 
examination furnished the Veteran by VA, and it must be 
established that the proximate cause of the disability was 
(a) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or (b) an event that was not reasonably 
foreseeable.  38 U.S.C.A. § 1151(a)(1); 38 C.F.R. § 3.361(d). 

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a Veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
Veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
Veteran's informed consent.  See 38 C.F.R. § 3.361(d)(1) 
(2009).

Whether the proximate cause of a Veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided. 
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  See 38 C.F.R. § 3.361(d)(2) (2009).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Provide notice to the appellant and 
Veteran regarding the criteria governing 
claims under 38 U.S.C.A. § 1151, as 
applicable in 2002, when the appellant 
submitted this claim, and the types of 
evidence required to substantiate such a 
claim.  

2.  Afford the appellant and the Veteran 
an opportunity to submit or identify any 
evidence which may assist them to 
substantiate the claim.

3.  Obtain the complete clinical record of 
VA hospitalization in December 1991, and 
1992 records relevant to that treatment, 
including reports of any and all 
radiologic or other diagnostic 
examinations of the skull and brain in 
1992 and to the present.   

4.  Then, after the records noted above 
have been associated with the claims 
files, a reviewer should be asked to 
review the relevant records and a copy of 
this Remand, to include the records of the 
Veteran's inpatient VA treatment during 
December 1991, and review of all 
diagnostic examinations of the brain.  The 
reviewer should address the following 
questions.  In each answer, the examiner 
should state the degree of probability as 
"at least as likely as not," "likely," 
or "less than likely."  (The term "at 
least as likely as not" does not mean 
within the realm of medical possibility, 
but rather that the medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of a certain conclusion as 
it is to find against it.) 

(i) Is it at least as likely as not that 
the Veteran sustained a disorder of the 
brain, to include a cerebral infarction, 
during VA hospitalization in December 
1991, that was not present prior to that 
hospitalization, and was not a natural 
progression of the medical disorders for 
which the Veteran was being treated?  If 
so, assign a diagnosis for the additional 
disability.

(ii) Is it at least as likely as not that 
the proximate cause of the additional 
disability was 
(1) carelessness, negligence, lack of 
proper skill, error in judgment, or a 
similar instance of fault on the part of 
the VA in prescribing the medications or 
performing the surgeries; or (2) from an 
event not reasonably foreseeable.

The reviewer should adequately summarize 
the relevant history and clinical 
findings, and provide adequate reasons for 
the medical conclusions rendered.  

If the reviewer concludes that VA 
examination is necessary to answer any 
question, the Veteran should be afforded 
VA examination.

If the reviewer cannot answer a question without 
resort to speculation, the reviewer should state 
the reason why speculation would be required in 
this case (e.g., if the requested determination 
is beyond the scope of current medical 
knowledge, actual causation cannot be selected 
from multiple potential causes, etc.).   

5.  After completing the above actions, to 
include any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the claim for compensation 
under 38 U.S.C.A. § 1151 for a cerebral 
infarction should be readjudicated based on the 
entirety of the evidence.  If the claim remains 
denied, the appellant and her representative 
should be issued a supplemental statement of the 
case.  An appropriate period of time should be 
allowed for response.

Thereafter, return the case to the Board as appropriate.  By 
this remand, the Board intimates no opinion as to the final 
outcome warranted.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


